                                          Case 4:21-cv-01635-PJH Document 28 Filed 07/20/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      GENZON INVESTMENT GROUP, CO.,
                                         LTD.,                                          Case No. 21-cv-01635-PJH
                                  8
                                                      Plaintiff,
                                  9                                                     JUDGMENT
                                                v.
                                  10
                                         BIN HUANG, et al.,
                                  11
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14         The issues having been duly heard and the court having granted defendant’s

                                  15   motion to dismiss the complaint,

                                  16         it is Ordered and Adjudged

                                  17         that plaintiff take nothing, and that the action is dismissed.

                                  18         IT IS SO ORDERED.

                                  19   Dated: July 20, 2021

                                  20                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  21                                                United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
